Order, Supreme Court, New York County (Rolando T. Acosta, J.), entered January 2, 2008, which granted plaintiffs’ motion to consolidate the instant action with an action previously commenced in Civil Court, unanimously affirmed, without costs.
The motion court appropriately exercised its discretion in consolidating this action with an action that was previously commenced by plaintiff Vanessa Walls pro se in Civil Court (see CPLR 602). The two cases present an identity of issues and common questions of law and fact, and defendants have failed to demonstrate that consolidation will prejudice a substantial right (Amcan Holdings, Inc, v Torys LLP, 32 AD3d 337, 339 [2006]). Concur—Gonzalez, J.P., Sweeny, Renwick and Freedman, JJ.